Citation Nr: 0904321	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bilateral pes planus.  

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.  

3.  Entitlement to a compensable rating for left peroneal 
nerve palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a left knee 
disability, to include as secondary to service-connected 
bilateral pes planus; continued a 30 percent disability 
rating for bilateral pes planus; and continued a 
noncompensable rating for left peroneal nerve palsy.  The 
veteran testified before the Board in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.    

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).
   
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  On VA examination in March 
2005, the examiner diagnosed the veteran with degenerative 
arthritis of the left knee and status post left knee 
arthroscopy with medial femoral chondroplasty.  However, the 
examiner did not discuss whether the veteran's left knee 
disability was due to his service-connected bilateral pes 
planus or whether it was aggravated by his service-connected 
bilateral pes planus.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his left knee disability, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that reconciles the question of whether the veteran's current 
left knee disability was due to or aggravated by his service-
connected bilateral pes planus.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
veteran's disorder is necessary in order to fairly decide the 
merits of the veteran's claim.     

With respect to the veteran's claims for an increased rating 
for bilateral pes planus and an increased rating for left 
peroneal nerve palsy, the veteran was last afforded VA 
examinations in March 2005.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's examinations are not unduly remote, 
the veteran indicated in September 2007 testimony before the 
Board that his conditions had worsened since the date of the 
latest examination and continued to worsen.  Specifically, he 
testified regarding his bilateral pes planus that he 
experienced spasms in his feet at least four or five times a 
day and that his feet were extremely tender to the touch.  He 
also reported that he had been using orthopedic inserts for 
three years but that they had not helped to improve his pes 
planus at all.  Regarding his left peroneal nerve palsy, the 
veteran testified that he experienced numbness from his calf 
to his ankle and that his leg would give out once or twice a 
day, sometimes causing him to fall.  Because there may have 
been a significant change in the veteran's conditions, the 
Board finds that new examinations are in order.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed left knee disability and his 
service-connected bilateral pes planus.  
The examiner should provide an opinion 
and specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any left 
knee disability was due to his service-
connected bilateral pes planus.  The 
examiner should also specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any left knee disability has been 
aggravated by the service-connected 
bilateral pes planus.  If necessary, 
the examiner should attempt to 
reconcile the opinion with any other 
medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The examiner should 
review the claims folder and should 
note that review in the examination 
report.
 
2.  Schedule the veteran for an 
examination of the feet to determine 
the severity of his service-connected 
bilateral pes planus.  The claims 
folder should be reviewed by the 
examiner and the examination report 
should note that review.  

3.  Schedule the veteran for a 
peripheral nerves examination to 
determine the severity of his 
service-connected left peroneal nerve 
palsy.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

4.  Then, readjudicate the claims for 
service connection for a left knee 
disability, to include as secondary to 
service-connected bilateral pes planus; 
an increased rating for bilateral pes 
planus; and an increased rating for 
left peroneal nerve palsy.  If any 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




